                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

TERRANCE ROBERT                               )
HENDERSON,                                    )
            Plaintiff,                        )
                                              )
v.                                            ) OPINION AND ORDER
                                              ) Case No. 7:19cv00258
CARL A. MANIS, et al.,                        )
             Defendants.                      ) By: Pamela Meade Sargent
                                              ) United States Magistrate Judge
                                              )

      In this action pursuant to 42 U.S.C. § 1983, the pro se prisoner plaintiff
attempts to join together in one case three, unrelated legal claims concerning
different events and time periods, and naming nearly two dozen prison officials as
defendants. As it stands, the Complaint runs afoul of joinder restrictions set forth
in the Federal Rules of Civil Procedure and the filing fee requirements of the
Prison Litigation Reform Act, (“PLRA”). For the reasons herein explained, the
court will sever the Complaint into three separate civil actions, have them docketed
as such, and require the plaintiff to consent to paying the filing fee for each case
that he intends to pursue.
                                         I.
      Henderson’s three claims, based on events at Wallens Ridge State Prison,
(“Wallens Ridge”), are as follows:


      1.     On December 27, 2018, in retaliation for Henderson’s filing of
             grievances and a lawsuit against prison officials, Wallens Ridge
             officers J. Clark, M. Sluss, E. Orr, Ramey, T. N. Baily, N. Presley,
             and L.T. Hall used excessive force against him and placed him in
            ambulatory restraints, in violation of the First, Eighth and Fourteenth
            Amendments and committed state law assault and battery on
            Henderson;
      2.    Beginning in February 2017, and continuing through the present,
            Henderson has been denied appropriate medication and dietary
            accommodations for his gastric and digestive disorders by defendants
            Happy Smith, Benny Mullins, T. Townsend, Carl A. Manis and the
            Health Services Director for the Virginia Department of Corrections,
            (“VDOC”), in violation of the Eighth Amendment, the Americans
            with Disabilities Act, (“ADA”), and the Rehabilitation Act; and
      3.    Beginning December 18, 2018, by order of Major Anderson,
            Henderson has been subjected to four strip searches per day and two
            cell searches per shift; during the cell searches, officers disorder his
            legal and religious materials; and other officers have sexually
            harassed him during the strip searches, in violation of the First and
            Eighth Amendments as well as the ADA, the Rehabilitation Act and
            the “Amendments Act.” The defendants named to this claim are
            Major Anderson, C/O Moseley, I.N. McCoy, C/O Chandler, C/O
            Eldridge, Sgt. Ferguson, C/O Ramey, N. Presley, M. Sluss, and J.
            Clark.


The heading of the Complaint also names defendants who do not appear anywhere
in Henderson’s description of his claims: the VDOC and Karen A. Stapleton. The
court will assume for purposes of this Opinion that Henderson intends for these
defendants to be named to each of his three claims.




                                            2
                                         II.
      The present Complaint is not consistent with Federal Rules of Civil
Procedure Rules 18 and 20, regarding the permissible joinder of claims and parties
in one federal civil action. Rule 18(a) only allows a plaintiff to join “as many
claims as it has against an [one] opposing party” (emphasis added). On the other
hand, Rule 20 allows the joinder of several parties only if the claims arose out of
the same transaction or occurrence or series thereof and contain a question of fact
or law common to all the defendants. See FED. R. CIV. P. 20. Thus, if the claims
arise out of different transactions and do not involve all defendants, joinder of the
claims in one lawsuit should not be allowed.


      Under these rules, “a plaintiff may name more than one defendant in a
multiple claim lawsuit only if the claims against all defendants arose out of the
same incident or incidents and involve a common factual or legal question.”
Green v. Denning, 2009 WL 484457, at *2 (D. Kan. Feb. 26, 2009). These
procedural rules apply with equal force to pro se prisoner cases.            Indeed,
“[r]equiring adherence in prisoner suits to the federal rules regarding joinder of
parties and claims prevents ‘the sort of morass [a multiple claim, multiple
defendant] suit produce[s].’” Green, 2009 WL 484457, at *2 (quoting George v.
Smith, 507 F.3d 605, 607 (7th Cir. 2007)).


      In addition, to allow Henderson to pay one filing fee, yet join disparate legal
claims against multiple parties, concerning multiple different events and factual
and legal issues, flies in the face of the letter and spirit of the PLRA. PLRA
restrictions on prisoner-filed civil actions include: requiring full payment of the
filing fee for any civil action or appeal submitted by a prisoner — through
prepayment or through partial payments withheld from the inmate’s trust account;

                                               3
authorization of court review and summary disposition of any claim or action that
is frivolous or malicious, fails to state a valid claim upon which relief can be
granted or seeks relief against persons immune from such relief; and a “three
strike” provision, which prevents a prisoner from proceeding without prepayment
of the filing fee if the prisoner’s litigation in federal court includes three or more
cases dismissed as frivolous, malicious or as stating no claim for relief. See gen.
28 U.S.C. §§ 1915(b), (e), and (g), and 1915A. “Congress enacted PLRA with the
principal purpose of deterring frivolous prisoner litigation by instituting economic
costs for prisoners wishing to file civil claims.” Lyon v. Krol, 127 F.3d 763, 764
(8th Cir. 1997). Requiring compliance with the joinder rules “prevents prisoners
from ‘dodging’ the fee obligation and ‘3-strikes’ provision of the PLRA.” Green,
2009 WL 484457, at *2. To allow plaintiff to essentially package several lawsuits
into one complaint would undercut the PLRA’s three-strikes provision and its
filing fee requirement.1


       Where there is misjoinder of parties, the Federal Rules authorize the court,
on its own initiative at any stage of the litigation, to drop any party. See Fed. R.
CIV. P. 21 (“Misjoinder of parties is not a ground for dismissing an action. On
motion or on its own, the court may at any time, on just terms, add or drop a party.
The court may also sever any claim against a party”). Thus, the court has inherent
power to control its docket and the disposition of its cases with “economy of time
and effort” for the court and the parties. See Landis v. North American Co., 299
U.S. 248, 254-55 (1936); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992).


       1
          See also Green, 2009 WL 484457, at *3 (“To permit plaintiff to proceed in this single
action on unrelated claims against different defendants that should be litigated in separate
action(s) would allow him to avoid paying the filing fees required for separate actions, and could
also allow him to circumvent the three strikes provision for any new and unrelated claims that
might be found to be [a] “strike” under 28 U.S.C. § 1915(g).”)

                                                    4
      As stated, Henderson’s Complaint may not proceed as it is presently
constituted, because it improperly joins together multiple claims and multiple
defendants.    It is actually three separate lawsuits bundled into one omnibus
Complaint: one lawsuit about excessive force, use of ambulatory restraints and
retaliation; one lawsuit about medical care and diet; and one lawsuit about strip
searches, sexual harassment, cell searches and retaliation. Accordingly, the court
will sever Henderson’s Complaint into three separate lawsuits and have the severed
claims each docketed under a separate case number in which all further
proceedings on that claim will occur. The Clerk will provide Henderson with the
new case numbers, once they have been assigned, and designate clearly which of
his claims will be litigated in that case.


      This Opinion does not address the possible merit of any of Henderson’s
claims, and it does not mean that solely because of the court’s determination of
misjoinder, Henderson loses his right to litigate any of the claims he has pled in the
original Complaint. He simply may not litigate all of his unrelated claims against
all these defendants in this single lawsuit, while being held accountable for only
one filing fee. If Henderson chooses to proceed with the two severed claims in
separate lawsuits, he will be required to consent to payment of a filing fee in each
of those lawsuits, as he has done in this case. If he does not wish to proceed with
three lawsuits, he may decline to consent to pay the filing fee for one or more of
them. In the alternative, he may file a motion to voluntarily dismiss one or more of
his lawsuits without prejudice to refiling them at some future date, subject to the
applicable period of limitations, the joinder rules and the PLRA.
                                             III.
      In accordance with this Opinion, it is ORDERED as follows:


                                                    5
1.   Claims 1, 2 and 3 as described above are hereby SEVERED into
     three separate civil Complaints for all future proceedings;
2.   The present case, No. 7:19cv00258, SHALL now include only Claim
     1 against defendants J. Clark, M. Sluss, E. Orr, C/O Ramey, T. N.
     Baily, N. Presley, L. T. Hall, the VDOC and Karen A. Stapleton; the
     Clerk will terminate all other defendants as parties to this action; and
     the Clerk will change the style of this case to Henderson v. Clark;
3.   The Clerk is DIRECTED to docket a copy of the Complaint in a new
     and separate civil action that SHALL include only Claim 2 against
     defendants Happy Smith, Benny Mullins, T. Townsend, Carl A.
     Manis, the VDOC Health Services Director, the VDOC and Karen A.
     Stapleton;
4.   The clerk is DIRECTED to docket a second copy of the Complaint in
     a new and separate civil action under the next consecutive case
     number that SHALL include only Claim 3 against defendants Major
     Anderson, C/O Moseley, I. N. McCoy, C/O Chandler, C/O Eldridge,
     Sgt. Ferguson, C/O Ramey, N. Presley, M. Sluss, J. Clark, the VDOC
     and Karen A. Stapleton;
5.   In each of Henderson’s new civil actions, the Clerk SHALL also
     docket copies of the following documents: a copy of this Opinion and
     Order (as an attachment to the Complaint), the Verified Statement, the
     Statement of Assets and the Prisoner Trust Account Report;
6.   In each of the new civil actions, Henderson SHALL execute and
     return a Consent to Fee form within 14 days from the date of the entry
     of this Order if he intends to continue to pursue the claim presented in
     that action; and


                                     6
7.    If Henderson does not intend to pursue Claim 1, he is DIRECTED to
      submit within 14 days from the date of the entry of this Order a
      Motion for Voluntary Dismissal of this civil action, No. 7:19cv00258,
      without prejudice. If he does not withdraw this action within the
      allotted time, the court will direct the Clerk to attempt service of
      process on the defendants to Claim 1 and order collection of the $350
      filing fee for this case to begin.


The Clerk will mail Henderson a copy of this Opinion and Order.


ENTER:       This 6th day of June, 2019.



                                  /s/   Pamela Meade Sargent
                                   UNITED STATES MAGISTRATE JUDGE




                                           7
